PER CURIAM.
There was substantial evidence to be submitted to the jury on the question of permanent and total disability. Direct evidence that the disability was total and permanent was introduced by the appellee. The fact that the appellee worked for considerable periods and was paid small wages therefor is not sufficient to overturn the effect of the evidence as to the character of the appellee’s disabilities. That labor was performed for only a small part of the day each day in a Soldiers’ Home where, of course, it is tha purpose of the authorities to encourage men to do all that they are able to do, and for long periods was not continuous.
Judgment affirmed.